DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed June 28, 2021, with respect to Claim 3 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 3 has been withdrawn. 
Applicant’s arguments, see page 3, filed June 28, 2021, with respect to Claims 2-3 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 2-3 has been withdrawn. 
Applicant’s arguments, see pages 3-4, filed June 28, 2021, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art that describes a method for gripping an object is Veith, US 4,831,693, which describes a method that uses a gripping mechanism that includes a roller and a frame that houses the roller, the method involving moving the gripping mechanism relative to the object such that a first portion of the object is gripped between an outer surface of the roller and an inner surface of the frame to cause the ball to move upwards.  However, Veith fails to teach a gripping method that includes the combination of, inter alia:
using a gripping mechanism in which the roller includes an inner ring, an outer ring, and a plurality of ribs, the ribs being located so as to connect the inner ring and the outer ring in specific places; and
the object being gripped includes a component main body and a gripped section protruding from the component main body, the gripped section including a first portion and a second portion joined to the first portion, the first portion including a part of a main surface of a plate with a constant thickness, the second portion having a thickness which increases along with distance from a point where the second portion is joined to the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652